Citation Nr: 0601210	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  03-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The appellant had periods of active service from July 1972 to 
November 1972 and from April 1975 to May 1975.  He also had 
periods of service with the National Guard, including between 
December 1979 and April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Indianapolis, Indiana, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  VA has informed the appellant of the evidence necessary 
to substantiate his claim and of its duty to assist him in 
developing such evidence.  

2.  The appellant does not have PTSD associated with any 
verified stressful experiences during his military service. 


CONCLUSION OF LAW

The appellant does not have PTSD that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 101(24), 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence the VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A review of the record in this case 
discloses VA provided notice of what the evidence had to show 
to establish entitlement to service connection for PTSD in 
various communications, including ones dates in October 2001 
and November 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b) (1).  

In this case, VA provided the appellant with notice in 
compliance with the requirements of 38 U.S.C.A. § 5103 and 
told him to submit evidence in his possession.  In the 
October 2001 letter, he was told what was needed from him.  
He was told that he was ultimately responsible for submitting 
any non-VA medical evidence.  In the November 2003 
communication he was told what the evidence had to show to 
support his claim. 

  

The Board notes that all that the VCAA essentially requires 
is that the duty to notify is satisfied and that a claimant 
is given the opportunity to submit information and evidence 
in support of his claim.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also  38 C.F.R. § 20.1102 (harmless error).  

A review of the claims folder discloses that records have 
been obtained by VA and associated with the claims folder.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such an opinion or 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  In this case, VA accorded the veteran an 
examination for psychiatric purposes in November 2004.  
Review of the claims folder was accomplished by a physician 
doing his  residency in psychiatry at a VA medical facility 
in January 2005.  The claims file contains all known and 
relevant records of mental health and medical treatment.  The 
appellant has not reported the existence of any relevant 
evidence that is not associated with the claims folder.  VA 
has therefore met its duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim on 
appeal.  In sum, the Board finds that VA has more than 
fulfilled its duties to assist and notify the appellant in 
this case. 

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptomatology is required when a condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" 
includes:  (1) Active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.  

In order to prevail on the issue of service connection, there 
must be:  (1) Medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United 
States Court of Appeals for the Federal Circuit has stated 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Absent any 
independent supporting clinical evidence from a physician or 
medical professional, a claimant's own statements expressing 
the belief that a disability is service connected are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Service connection for PTSD also requires medical evidence 
diagnosing a condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  

Analysis

The appellant claims that he is entitled to service 
connection for PTSD because of two different incidents in 
which he was involved.  He recalls that one happened when his 
company was setting up its field headquarters and was told 
that a firing range nearby would not be active during the 
time that his unit was there.  He claims that once he pulled 
into the location, however, he and his unit heard rounds of 
ammunition coming through the trees.  He recalled that 
another incident took place in the State of Michigan when his 
unit was there for training.  He stated that the last night 
out, all the ammunition had been turned in with the exception 
of M-80's.  He recalled that his unit was being infiltrated 
at night.  He was acting as a loader and his sergeant was the 
gunner.  He stated that during the heat of the battle he 
noticed that the wires were sticking out of the back of the 
missile.  He recalled that as he reached up to push the wires 
back in, someone gave the command "back blast area clear."  
He stated the command was for another section, but the 
sergeant thought he had given it and pulled the trigger while 
his hand was inside the tube.  He claimed that the blast 
burned his left wrist and he sustained powder burns to the 
right eye.  He indicated he was lucky that he had a glove on 
the left hand.  He recalled that his right eye was bandaged 
for 3 to 5 days and he stated that he was "really scared to 
death" when this happened.  He added that most of the 
witnesses to this "are no longer in the Guard now so I am 
unable to get this verified.  I also cannot find a L.O.D. on 
this but I know there was one especially with this type of 
incident." 

Of record is an August 1980 DA Form 2173 (Statement of 
Medical Examination and Duty Status).  It was indicated that 
while performing duties during annual training, the appellant 
and a sergeant were moving a one-quarter ton trailer over 
rough terrain and the trailer began to roll, striking the 
appellant's left knee and causing him to fall to the ground.  

Also of record is another statement of medical examination 
and duty status dated in July 1993.  At that time it was 
indicated the appellant was assisting a clearing platoon 
constructing a framed tent.  He was carrying a support for 
the tent when he tripped and fell and landed on his lower 
neck and upper back.  

The post service medical evidence dates primarily from 2000 
and the diagnoses include PTSD.  At the time of one 
outpatient visit in June 2000, it was indicated the appellant 
and his wife were having difficulty managing stress and lack 
of intimacy.  The appellant and his wife referred to the 
existence of several major stressors that mainly involved 
their children and their lack of success in finding time to 
relax together. 

A general medical examination was accorded the appellant in 
May 2002.  The appellant stated he was not able to work 
because of depression and anxiety related to his PTSD.  With 
regard to his psychiatric status, the only comment on the 
examination was that he showed "some adequate behavior" 
during the examination.  The impressions, however, included 
PTSD.  

A VA psychiatric examination was accorded the appellant in 
November 2004.  The claims folder was reviewed by the 
examiner.  It was stated the appellant had never experienced 
any combat.  He reported two separate events of a traumatic 
nature that occurred to him while serving in the National 
Guard.  He stated the first came in August 1980 when he was 
attempting to move a large trailer over rough terrain and the 
trailer began to roll backward and struck his left knee.  He 
stated the second incident came in July 1993 when he was 
helping a clearing platoon erect a frame tent at annual 
training.  He stated that he tripped on a stump, and fell 
forward causing him to flip and land on his neck and back.  
It was noted that service connection was in effect for 
residuals of a neck injury with secondary headaches.  

The Axis I diagnoses included PTSD.  The examiner stated that 
she could not resolve the issue of the etiology of the PTSD 
without resorting to mere speculation.  She stated the 
appellant "definitely" meets the criteria for PTSD, but the 
"exact trigger or cause is difficult to determine at this 
time.  The patient reports nightmares on occasion about the 
friendly fire incident and definitely meets the other 
criterion including reliving the event, avoidance of the 
event in the cited symptoms that makes a diagnosis of post-
traumatic stress disorder.  However, the cause, as I stated 
before, is difficult to determine at this time."  

In January 2005 a physician doing residency in psychiatry at 
a VA medical facility indicated that he had reviewed the 
claims file and the report of the recent examination referred 
to above.  He stated he had been asked to give an opinion as 
to the etiology of any PTSD present.  A long history of 
personality difficulties was noted.  Notation was made that 
the appellant gave a history of having been sexually molested 
as a child.  Notation was made that the appellant also had a 
long history of depression and anxiety.  Mood was described 
as irritable and dysphoric.  There was difficulty with 
concentration and sleep.  The appellant also had multiple 
somatic complaints, including pain, sleep difficulties, and 
sexual functioning problems.  

The examiner indicated that "after reviewing his [the 
veteran] verified stressors during active service, his post-
traumatic stress disorder is less likely as not a result of 
verified stressors.  At this time it is not possible to 
separate the etiology of symptoms and functional impairment, 
although I gave opinion based on [a VA psychologist's] 
psychological evaluation, last compensation and pension 
examination, C files, and computerized data."

Since there is no evidence that the appellant engaged in 
combat, and he is not claiming combat-related stressors, a 
grant of service connection requires credible supporting 
evidence of claimed inservice stressors.  38 C.F.R. 
§ 3.304(f).  

The requirements of 38 C.F.R. § 3.304(f) for a link 
established by medical evidence between current 
symptomatology and the claimed inservice stressor and for 
credible supporting evidence that the claimed inservice 
stressor actually occurred indicates that something more than 
medical nexus evidence is required to fulfill the requirement 
for credible supporting evidence.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  See also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996) (holding that a veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor).  

While the record shows the appellant has been given the 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed stressors occurred.  He has not submitted 
any evidence to support that any stressful event occurred.  
The only evidence of the claimed stressors consists of 
reports by the appellant.  The appellant himself has 
indicated that he has not been able to locate any witnesses 
to the incidents and he cannot find a line-of-duty 
determination regarding the incident when a blast burned his 
left wrist and caused him to sustain powder burns to the 
right eye.  Given the nature of the reported stressful 
incidents, and the limited information supplied by the 
appellant, the RO has not been able to obtain any credible 
supporting information.  The Board finds that there is no 
credible supporting evidence of the claimed stressors.  

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the appellant did not engage in 
combat with the enemy and there is no supporting evidence 
regarding any claimed inservice stressor.  As such, the 
preponderance of the evidence is against of service 
connection for PTSD.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


